Order entered June 27, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00162-CV

                GREYSTAR MANAGEMENT SERVICES, L.P., Appellant

                                              V.

                                MELISSA ADAMS, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-06022

                                          ORDER
       Before the Court are: (1) appellee’s June 18, 2013 motion to dismiss the appeal; (2)

appellee’s June 19, 2013 motion to file a separate appendix; and (3) appellee’s June 18, 2013

motion to file a reply to appellant’s response to her motion to file a separate appendix. We

GRANT appellee’s motion to file a reply to appellant’s response to the motion to file a separate

appendix. We ORDER appellee’s reply received on June 18, 2013 filed as of that date.

       We ORDER appellee’s remaining two motions deferred to the submissions panel.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE